Citation Nr: 0902873	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-14 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for tinea corporis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, in which the RO granted service 
connection for a skin condition of the hands and feet and 
assigned a 10 percent rating, effective April 26, 2002.

In June 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In August 2005, the Board remanded this issue for further 
evidentiary development to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

In an October 2008 rating decision, the AMC rephrased the 
veteran's service-connected disability as tinea corporis and 
increased the rating to 30 percent, effective April 26, 2002.  
However, as that grant did not represent a total grant of 
benefits sought on appeal, the claim for increase has now 
been returned to the Board for further appellate action.  AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to September 15, 2006, the veteran's tinea corporis 
was productive of constant itching, but there is no clinical 
evidence of ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, or exceptionally 
repugnant characteristics, nor is there any clinical evidence 
to show that more than 40 percent of the entire body or more 
than 40 percent of exposed areas were affected.  In addition, 
constant or near-constant systemic therapy was not shown to 
be required for treatment at any time during this period.

2.  From September 15, 2006 through September 9, 2008, 
clinical evidence shows that the veteran's tinea corporis 
affected more than 40 percent of his body surface area.

3.  As of September 10, 2008, the veteran's tinea corporis 
has been productive of constant itching, but affected 8 
percent of his body surface area and 1 percent of exposed 
area.  In addition, constant or near-constant systemic 
therapy has not been shown to be required for treatment at 
any time during this period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for tinea corporis have not been met for the 
period from April 26, 2002 through September 14, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002 & 2008).

2.  The criteria for an initial disability rating of 60 
percent for tinea corporis have been more nearly approximated 
for the period from September 15, 2006 through September 9, 
2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008).

3.  The criteria for an initial disability rating in excess 
of 30 percent for tinea corporis have not been met for the 
period beginning on September 10, 2008.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the appeal arises from the initial award of 
service connection for the veteran's skin disability.  
Preadjudication VCAA notice was provided in a May 2002 
letter, which advised the veteran of what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  A September 2005 letter advised the veteran 
of the evidence needed to substantiate a claim for a higher 
rating and the distribution of duties in obtaining such 
evidence.  An October 2008 letter advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last adjudicated in October 2008.

In any event, in Dingess the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, post-service VA 
treatment records and examination reports, private treatment 
records, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by responding to notices, 
authorizing the release of private treatment records, and 
providing testimony at his hearing.  Thus, the veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

During the pendency of this appeal, effective August 30, 
2002, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), with regard to the 
criteria for rating disabilities of the skin.  Because the 
veteran filed his claim for entitlement to service connection 
for his skin disability on April 26, 2002, the Board is 
required to consider the claim in light of both the former 
and revised schedular criteria in order to determine whether 
a higher initial rating is warranted for that disability.  If 
application of the revised regulation results in a higher 
rating, then the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.

The veteran contends that he is entitled to an initial 
evaluation in excess of 30 percent for tinea corporis.  Such 
disability has been rated as 30 percent disabling under 38 
C.F.R. § 4.118, Diagnostic Code 7806, effective April 26, 
2002.

The former rating criteria, in effect prior to August 30, 
2002, provide that, for dermatitis or eczema, a 30 percent 
evaluation is warranted for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The revised rating criteria, effective August 30, 2002, 
provide that, for dermatitis or eczema, a 30 percent 
evaluation is warranted when 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected; or, 
when systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation is warranted when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas are affected; or, when constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.

Turning to the evidence, the veteran underwent a VA 
examination in September 2002.  On that occasion, he reported 
extreme itching of his hands and feet, occurring particularly 
in the hot weather in summer and subsiding in the cooler 
weather.  It was noted that the veteran had scaling on the 
soles of his feet.  It was also noted that he was not 
currently being treated with either oral or topical 
medication.  Physical examination of the veteran's feet 
revealed a red scaly rash of a moccasin distribution on the 
soles of both feet, with deformed hypertrophic toenails and 
fissures and scaling on the right foot, and with deformed 
hypertrophic toenails on the left foot.  Physical examination 
of the veteran's hands revealed a hypopigmented rash in a 
generalized distribution over the dorsal aspect of the hands, 
with scaly and dry palms and deformed hypertrophic 
fingernails on both hands.  The veteran was assessed with 
tinea manus and tinea pedis.

In an August 2003 private treatment record, a private 
dermatologist noted that the veteran's pruritic rash was 
worsening, with extensive annular scaling and excoriated 
plaques over the trunk and extremities.  The veteran was 
assessed with extensive tinea corporis and onychomycosis, and 
he was prescribed Loprox (an antifungal cream) and Lamisil 
(an antifungal antibiotic).

One week later, the veteran underwent a VA skin examination 
in August 2003.  On that occasion, he reported a persistent 
itchy rash involving various parts of the body, including the 
anterior chest wall, flank, and both upper and lower 
extremities.  It was noted that, during flare-ups, he had 
been treated by his private dermatologist with Lamisil and 
Loprox.  The veteran also complained of frequent nail 
discoloration and what appeared to be fungal infections, 
which tended to wax and wane in intensity and seemed to be 
worse during the summer months.  Physical examination 
revealed ringworm-like lesions on both knees as well as a 
maculopapular skin lesion over the anterior chest wall and 
the left flank.  His fingernails appeared discolored and 
deformed.  The veteran was assessed with persistent skin 
lesions.

Ten days later, in August 2003, a private treatment record 
from the veteran's private dermatologist noted much 
improvement, with residual eczema plaques over the abdomen 
but markedly decreased annular eruptions.  The veteran was 
assessed with resolving tinea corporis and isolated eczema on 
the abdomen, and he was prescribed the topical corticosteroid 
cream Westcort.

A January 2004 VA treatment record reflects an assessment of 
eczema, with treatment consisting of lukewarm water, soap, 
lotion, and the topical corticosteroid cream Valisone.  The 
veteran was also assessed with tinea corporis, with treatment 
consisting of Loprox.

A July 2004 VA treatment record reflects an assessment of 
eczema, with treatment consisting of Valisone.

At his June 2005 video conference hearing, the veteran 
testified with regard to his symptoms of skin disability.  He 
estimated that, during the mid-summer months of July and 
August, he would break out on probably 20 or 30 percent of 
his body, resulting in severe itching, bleeding, breaking 
down of the skin, and a lot of irritation.

A July 2005 VA treatment record reflects an assessment of 
eczema/tinea, with treatment consisting of Valisone and 
Loprox.

In an August 2005 private treatment record, the veteran's 
private dermatologist noted that the veteran presented with a 
very itchy rash, with plaques on the trunk and extremities.  
An accompanying August 2005 prescription slip from the 
veteran's private dermatologist reflects an assessment of 
chronic recurrent tinea corporis and onychomycosis, with 
treatment of Loprox prescribed.

In a private treatment record dated September 15, 2006, the 
veteran's private dermatologist noted that the veteran had a 
recurrent rash, with extensive annular plaques on the trunk, 
extremities, abdomen, legs, and groin.  The veteran was 
assessed with severe tinea corporis affecting 50 percent of 
his body surface area.  He was prescribed Loprox, and it was 
noted that he should not use cortisone creams, though the use 
of Lamisil would be considered.

The veteran underwent a VA skin examination on September 10, 
2008.  On that occasion, he reported that his rash was worse 
during the summer months, from May to September.  This rash 
(described as red, scaly, and pruritic) was noted to affect 
his groin, chest, upper and lower extremities, and 
fingernails and toenails.  He had been using steroid creams, 
as well as Loprox with outbreaks.  He had taken no pills for 
the pruritis, but rather he had learned to live with this 
condition.  The corticosteroids that the veteran used to 
treat his itching, rash, and fungal infection were noted to 
be topical, not systemic.  The veteran reported that he used 
steroid cream every day on some part of his body during the 
past 12-month period.  The veteran had no systemic symptoms.  
Physical examination revealed a discolored fingernail, 
onchomycotic toenails, and skin lesions that were annular 
with red, raised borders and some central clearing and 
scaling (typical of tinea corporis) affecting the chest, 
right posterior shoulder, groin, right knee, and left hand.  
There was no scarring, disfigurement, acne or chloracne, 
scarring alopecia, alopecia areata, or hyperhidrosis.  The 
veteran was diagnosed with tinea corporis affecting 8 percent 
of nonexposed body surface area and less than 1 percent of 
exposed body surface area.  It was noted that the veteran's 
onchomycotic toenails were likely related to his service-
connected fungal infection.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's tinea corporis is 
appropriately evaluated as 30 percent disabling for the 
period prior to September 15, 2006 and for the period 
beginning on September 10, 2008.  For those periods, there is 
no clinical evidence of ulceration, extensive exfoliation or 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant characteristics, nor is there any 
clinical evidence to show that more than 40 percent of the 
entire body or more than 40 percent of exposed areas were 
affected.  Specifically, at his September 2008 VA skin 
examination, it was noted that tinea corporis affected only 8 
percent of the veteran's nonexposed body surface area and 
less than 1 percent of his exposed body surface area.  In 
addition, constant or near-constant systemic therapy was not 
shown to be required for treatment at any time during the 
aforementioned periods.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002 & 2008).

However, the Board finds that the veteran's tinea corporis 
more nearly approximates a 60 percent evaluation for the 
period from September 15, 2006 through September 9, 2008, 
when the first objective evidence is documented to show that 
tinea corporis affected more than 40 percent of the veteran's 
body surface area.  In this regard, the objective findings 
reflect that when the veteran sought private treatment on 
September 15, 2006, he was assessed with severe tinea 
corporis affecting 50 percent of his body surface area, to 
include the trunk, extremities, abdomen, legs, and groin.

After resolving all doubt in the veteran's favor, the Board 
finds that the veteran's symptoms explicitly meet the 
criteria for a 60 percent evaluation (which is the maximum 
rating available) under the revised criteria of Diagnostic 
Code 7806, for the period from September 15, 2006 through 
September 9, 2008.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008); see also Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.




ORDER

Entitlement to an initial disability rating in excess of 30 
percent for tinea corporis, for the period from April 26, 
2002 through September 14, 2006, is denied.

An initial disability rating of 60 percent for tinea corporis 
is granted for the period from September 15, 2006 through 
September 9, 2008, subject to the applicable laws and 
regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 30 
percent for tinea corporis, for the period beginning on 
September 10, 2008, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


